EXHIBIT 99.1 Unaudited Condensed Interim Consolidated Financial Statements (Expressed in Thousands of Canadian Dollars) For The Nine Months Ended September 30, 2011 and 2010 Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) September 30, 2011 December 31, 2010 Assets Current Cash and cash equivalents (Note 7) $ $ Amounts receivable and prepaid expenses Due from related parties (Note 13) 51 9 Property and equipment (Note 8) $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 13) Shareholders’ Equity Share capital (Note 10) Contributed surplus (Note 12) Deficit ) ) Accumulated other comphrensive income ) - $ $ Contractual Obligations
